Martin, J.,
(concurring.) While the doctrine of the case of Berrigan v. Railroad Co., 14 N. Y. Supp. 26, seems to be somewhat adverse to the conclusion reached by us in this case, still I think our conclusion correct. The •only negligence claimed was that the defendant omitted to make and promulgate a rule to the effect that an engine should not enter upon a siding upon which there was another engine and cars, without giving a signal or sending notice to the employes of that train. The court submitted to the jury the question whether such a rule was reasonable, and instructed it that, if it found that it was reasonable, fair, and just, it might find that the defendant had omitted a reasonable rule, and was therefore negligent, unless the rules already established by the defendant substantially provided for such a case. The court well remarked that there was no evidence in the case that any other company had promulgated any such rule, and none to show whether such a' rule could be practically followed in doing the work to be performed in the defendant’s.yard where the accident occurred. The court then added: “You must use your best judgment, and we assume it is better than mine; hence I have left it to you as a question of fact. ” The effect of this instruction was to submit to the jury the question whether a certain rule should have been made and promulgated by the defendant, without any proof whatever as to *387its practicability, or that any similar rule had ever been adopted or followed by any other railroad company in the management of the engines and cars in its yards. In other words, the plaintiff was permitted to suggest a rule for the management of the business of railroads, which, so far as appears from the -evidence, was not shown to be either in use or practicable; and the court then submitted the question of its propriety to the jury, that it might by guess or speculation determine whether such a rule was proper, and, if so, might find that the defendant was negligent in not having adopted and promulgated it. It has been held that it is the duty of a railroad company to make and promulgate rules which, if faithfully observed, will give reasonable protection to its employes. Abel v. President, etc., 103 N. Y. 581, 9 N. E. Rep. 325. This rule should not, I think, be extended so as to enable a jury to say what rules should be adopted and promulgated by a, railroad company for the protection of its employes, without any evidence as to their propriety or practicability. If the principle involved in this case is to be upheld, it would seem to follow that, in every case of an injury to an employe, ingenious counsel would be able to invent some rule, and claim that it should have been adopted and promulgated by the company, and thus present a question as to the defendant’s negligence. The effect of such a rule, when taken in connection with the uniform tendency of juries to find against railroad companies, would be practically to make such companies insurers of their employes. I am of the opinion that, before a railroad company can be found guilty of negligence in not making and promulgating any certain rule, it must at least be shown that the rule is practicable, proper, and, if observed, would give reasonable protection to its employes. I think the court erred in denying the defendant’s motion for a nonsuit, and in submitting the question of negligence to the jury, and that for such error the judgment and order should be reversed.. Hence I concur in the result reached by Merwin, J., in his opinion in this case.